UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6948


CARMELO P. MARTINEZ,

                Petitioner - Appellant,

          v.

NORA HUNT,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02150-BO)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carmelo P. Martinez, Appellant Pro Se.   Mary Carla Hollis,
Assistant Attorney  General,  Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carmelo   P.     Martinez       seeks   to    appeal    the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues    a    certificate      of   appealability.           28   U.S.C.

§ 2253(c)(1)(A) (2006).         A certificate of appealability will not

issue   absent    “a       substantial    showing         of   the   denial     of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).

             We have independently reviewed the record and conclude

that Martinez has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           DISMISSED




                                         2